DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 13, drawn to a friction pad body apparatus.
Group II, claim(s) 14-23, drawn to a method of producing a friction pad body.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the backing part and friction part connected without any seam and joint, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Turani et al.  As seen in Turani et al., the backing part 20 and the friction part 10 are disclosed as being formed as one piece during a pressing process, see paragraph 80.  As such the one piece structure will have no seam and joint between the backing part and the friction part.
Newly submitted claims 14-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are drawn to a method of manufacturing a friction body, whereas the originally filed claims were directed to a friction body apparatus.  The special technical feature of the invention is neither novel nor non-obvious over the prior art, and as such is subject to restriction.  The newly submitted claims would be classified in B28B 3/003.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the recitation “single-stage production process” is not sufficiently defined in the specification.  The applicant has submitted arguments that any pre-production steps of the body is considered a stage (see page 5 of the remarks filed June 15, 2022).  However, this is not understood from a reading of the originally filed specification, as the applicant does not define anything with regards to what is considered a single-stage production process.  The applicant then discloses that reinforcement fibers may be introduced into the product.  However, the remarks state that any introduction of reinforcing fibers constitutes a stage.  Thus it is unclear what steps constitute a production stage with regards to the instant invention.  For instance, how is the material assembled prior to the isostatic pressing stage, if this assembly process is not considered a stage?  It appears the applicant defines any steps prior to pressing in the prior art as a stage, but does not consider these steps stages when practicing the instant invention.  This inconsistent interpretation renders the claim limitation indefinite.  
Claims 2-9 and 13 are rejected due to their dependence upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0198170 A1 to Turani et al. in view of WO 82/04295 A1 to Vojacek and in view of DE 10 2015 224 150 A1 to Autenrieth et al. (see US 2017/0340445 for English language equivalent)
Re-claims 1 and 13, Turani et al. teach a friction pad body, comprising: a backing part 20; a friction part 10, the backing part and the friction part integrally comprise a same ceramic material without any seam and joint (see paragraph 80); the pad is pressed at high temperature (see example 4 and paragraphs 234-235).  However, Turani et al. fail to teach the ceramic material having a purity of at least 75%, or 75% to 80% (as per claim 13), or the ceramic body is an isostatically pressed sintered body, or the friction body produced in a single-stage production process.  It is noted that this limitation is a product-by-process limitation and does not define the invention.  However, the Office will address this limitation as Autenrieth et al. does teach this process as known in the art.
Vojacek teaches a ceramic material used to produce a friction element, and using a ceramic with increased purity, such as at least 80%, produces a product with increased strength and hardness, which is desired for a friction element (see page 3 paragraph 4 of the translation).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have looked to Vojacek and their use of at least an 80% purity when having selected a level of purity for the ceramic material used in Turani et al., as this would have produced a friction pad body of sufficient strength and hardness to withstand repeated uses.
Autenrieth et al. teach a ceramic body as an isostatically pressed sintered body, and its production carried out in known fashion, such as a single-stage production process (see paragraphs 65-66 of the US document).  This would form a singular ceramic unit in an easy and known fashion, consistent with the teachings of Turani et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the friction pad body of Turani et al. as an istostatically pressed sintered body during a single-stage process as taught by Autenrieth et al., thus resulting in a unitary ceramic body.
Re-claim 2, the backing part 20 protrudes laterally beyond the friction part on an attachment section, see figure 1A.
Re-claim 3, cutout 50 is present in the attachment section.
Re-claim 4, Turani et al. teach the use of either oxides or non-oxides in the ceramic material, see paragraphs 17-19 and 159.
Re-claim 5, Turani et al. teach the use of silicon nitrides, silicon carbides, boron carbides as well as others, see paragraphs 17-19 and 159.
Re-claim 6, Turani et al. teach in example 4 a friction pad body free of reinforcement fibers, see listing of materials in paragraph 227.
Re-claims 7 and 8, Turani et al. further teach the known use of reinforcement fibers, see paragraph 19, the fibers may comprise carbon fibers.
Re-claim 9, Turani et al. teach the known process of sintering the ceramic material to form the friction pad body, see paragraph 10.
Response to Arguments
Applicant’s arguments filed June 15, 2022 have been fully considered but they are not persuasive.  The remarks regarding the single-stage production process have been considered.  However, as indicated in the above paragraph 112 rejection, it is unclear what the applicant considers to be a single-stage production process.  For instance, the applicant contends that the addition of reinforcement fibers in Turani et al. constitutes a stage in itself, yet the instant invention also contemplates and claims the addition of reinforcement fibers.  How can the addition of fibers in the instant invention not constitute a stage, whereas in the prior art this constitutes a stage in the production process.  As such the remarks appear contradictory to what is disclosed and recited in the instant invention.  It is further noted that the single-stage production process in combination with the apparatus is in fact a product-by-process claim.  As such it is unclear how the process can define over the prior art, as the instant disclosure has not indicated that the process imparts any specific or unexpected features to the final product.  As such the claims remain rejected.

Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 13, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657